Exhibit 10.2
EXECUTION COPY
INTERCREDITOR AGREEMENT
          THIS INTERCREDITOR AGREEMENT is dated as of March 4, 2011, among
(i) CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (f/k/a Credit Suisse, Cayman Islands
Branch), in its capacity as Credit Agreement Agent, and each Other First Lien
Obligations Agent from time to time party hereto, each in its capacity as First
Lien Agent, (ii) THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and
collateral agent, and each collateral agent for any Future Second Lien
Indebtedness from time to time party hereto, each in its capacity as Second
Priority Agent, and (iii) CLAIRE’S INC., a Delaware corporation (“Holdings”),
CLAIRE’S STORES, INC., a Florida corporation (the “Company”), and each
Subsidiary of the Company listed on Schedule I hereto or that becomes a party
hereto pursuant to Section 8.21 below.
          A. The Company is party to the Credit Agreement dated as of May 29,
2007 (as amended, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Holdings,
the Company, the lenders and other parties party thereto from time to time, and
Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands
Branch), as administrative agent for the lenders. The Obligations pursuant to
the Credit Agreement has been designated by the Company as Senior Lender Claims
hereunder.
          B. The Company is party to the Indenture dated as of March 4, 2011,
among Claire’s Escrow Corporation, a Delaware corporation (“Claire’s Escrow”),
and The Bank of New York Mellon Trust Company, N.A., as Trustee, as supplemented
by the Supplemental Indenture dated March 4, 2011 among Claire’s Escrow, the
Company, the Company’s Subsidiaries named therein and the Trustee (such
agreement, as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Second Priority Senior Secured Notes Indenture”). The
Obligations of the Company and certain of the Company’s Subsidiaries under the
Second Priority Senior Secured Notes Indenture, the Notes and the other
Noteholder Documents constitute Second Priority Claims hereunder.
          Accordingly, in consideration of the foregoing, the mutual covenants
and obligations herein set forth and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
          SECTION 1. Definitions.
          1.1. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified.

 



--------------------------------------------------------------------------------



 



          “Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
          “Bankruptcy Law” shall mean Title 11 of the United States Code and any
similar Federal, state or foreign law for the relief of debtors.
          “Closing Date” shall mean March 4, 2011.
          “Common Collateral” shall mean all of the assets of any Grantor,
whether real, personal or mixed, constituting both Senior Lender Collateral and
Second Priority Collateral, including without limitation any assets in which the
First Lien Agents are automatically deemed to have a Lien pursuant to the
provisions of Section 2.3.
          “Company” shall have the meaning set forth in the preamble.
          “Comparable Second Priority Collateral Document” shall mean, in
relation to any Common Collateral subject to any Lien created under any Senior
Collateral Document, those Second Priority Collateral Documents that create a
Lien on the same Common Collateral, granted by the same Grantor.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “controlled” shall have meanings correlative
thereto.
          “Credit Agreement” shall have the meaning set forth in the recitals.
          “Credit Agreement Agent” shall mean Credit Suisse AG, Cayman Islands
Branch, in its capacity as administrative agent for the Senior Lenders under the
Credit Agreement and the other Senior Lender Documents entered into pursuant to
the Credit Agreement, together with its successors in such capacity.
          “Domestic Subsidiary” shall have the meaning set forth in the Term
Credit Agreement.
          “DIP Financing” shall have the meaning set forth in Section 6.1.
          “Discharge of Senior Lender Claims” shall mean, except to the extent
otherwise provided in Section 5.7 below, payment in full in cash (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim has been made) of (a) all Obligations in respect of all outstanding Senior
Lender Claims and, with respect to letters of credit or letter of credit
guaranties outstanding thereunder, delivery of cash collateral or backstop
letters of credit in respect thereof in compliance with the Credit Agreement, in
each case after or concurrently with the termination of all commitments to
extend credit thereunder and (b) any other Senior Lender Claims that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid; provided that the Discharge of Senior Lender Claims shall
not be deemed to have occurred if such payments are made with the proceeds of
other Senior Lender Claims that constitute an exchange or replacement for or a
refinancing of such

2



--------------------------------------------------------------------------------



 



Obligations or Senior Lender Claims. In the event the Senior Lender Claims are
modified and the Obligations are paid over time or otherwise modified pursuant
to Section 1129 of the Bankruptcy Code, the Senior Lender Claims shall be deemed
to be discharged when the final payment is made, in cash, in respect of such
indebtedness and any obligations pursuant to such new indebtedness shall have
been satisfied.
          “First Lien Agent” shall mean each of (a) the Credit Agreement Agent
and (b) any Other First Priority Lien Obligations Agent.
          “First Lien Designated Agent” shall mean such agent or trustee as is
designated “First Priority Designated Agent” by Senior Lenders holding a
majority in principal amount of the Senior Lender Claims then outstanding; it
being understood that as of the date of this Agreement and for so long as any
Obligations under the Credit Agreement remain outstanding, the Credit Agreement
Agent shall be so designated First Priority Designated Agent.
          “Future Second Lien Indebtedness” shall mean Indebtedness or
Obligations (other than Noteholder Claims) of the Company and its Subsidiaries
that are to be equally and ratably secured with the Noteholder Claims and are so
designated by the Company as Future Second Lien Indebtedness in accordance with
Section 8.22 hereof; provided, however, that such Future Second Lien
Indebtedness is permitted to be so incurred in accordance with any Senior Lender
Documents and any Second Priority Documents, as applicable.
          “Grantors” shall mean the Company, Holdings and each of the Company’s
Subsidiaries that has executed and delivered a Second Priority Collateral
Document or a Senior Collateral Document.
          “Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Second Priority Senior Secured Notes
Indenture, the Credit Agreement or the Other First Priority Lien Obligations
Credit Documents.
          “Indenture Secured Parties” shall mean the Persons holding Noteholder
Claims, including the Trustee.
          “Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.
          “Joinder Agreement” shall mean an agreement in form and substance
substantially similar to Exhibit A hereto, including with appropriate
adjustments as permitted by Section 8.22 hereof.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, hypothecation, pledge, charge, security interest or similar
encumbrance in or on such asset and

3



--------------------------------------------------------------------------------



 



(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or an financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.
          “Loan Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement.
          “Noteholder Claims” shall mean all Obligations in respect of the Notes
or arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.
          “Noteholder Collateral” shall mean all of the assets of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Noteholder Claim.
          “Noteholder Collateral Agreement” shall mean the Collateral Agreement
dated as of March 4, 2011, among the Company, certain other Grantors and The
Bank of New York Mellon Trust Company, N.A., as collateral agent, in respect of
the Second Priority Senior Secured Notes Indenture, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
          “Noteholder Collateral Documents” shall mean the Noteholder Collateral
Agreement and any other document or instrument pursuant to which a Lien is
granted by any Grantor to secure any Noteholder Claims or under which rights or
remedies with respect to any such Lien are governed.
          “Noteholder Documents” shall mean (a) the Second Priority Senior
Secured Notes Indenture, the Notes, the Noteholder Collateral Documents and
(b) any other related document or instrument executed and delivered pursuant to
any Noteholder Document described in clause (a) above evidencing or governing
any Obligations thereunder.
          “Notes” shall mean the Second Lien Notes and any additional notes
issued under the Second Priority Senior Secured Notes Indenture by the Company,
to the extent permitted by the Second Priority Senior Secured Notes Indenture,
the Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, any other Senior Lender Documents and any Second Priority Document,
as applicable.
          “Obligations” shall mean, with respect to any Person, any payment,
performance or other obligations of such Person of any kind, including, without
limitation, any liability of such Person on any claim, whether or not the right
of any creditor to payment in respect of such claim is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, disputed, undisputed,
legal, equitable, secured or unsecured, and whether or not such claim is
discharged, stayed or otherwise affected by any Insolvency or Liquidation
Proceeding. Without limiting the generality of the foregoing, the Obligations of
any Grantor under any Senior Lender Document or Second Priority Document include
the obligations to pay principal, interest (including interest accrued on or
accruing after the commencement of any Insolvency or Liquidation Proceeding,
whether or not a claim for post-filing interest is allowed in such proceeding)
or premium on any Indebtedness, letter of credit commissions (if applicable),
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Grantor to reimburse any

4



--------------------------------------------------------------------------------



 



amount in respect of any of the foregoing that any Senior Lender or Second
Priority Secured Party, in its sole discretion, many elect to pay or advance on
behalf of such Grantor.
          “Officers’ Certificate” shall have the meaning set forth in the Second
Priority Senior Secured Notes Indenture.
          “Other First Priority Lien Obligations ” means all Obligations owing
under any Other First Priority Lien Obligations Document; provided, however, for
the avoidance of doubt, none of the Obligations under the Credit Agreement or
any other Loan Document shall constitute Other First Priority Lien Obligations.
          “Other First Priority Lien Obligations Agent ” shall mean, with
respect to any Other First Priority Lien Obligations Credit Document, the Person
elected, designated or appointed as the administrative agent, trustee,
collateral agent or similar representative with respect to such Other First
Priority Lien Obligations Credit Document by or on behalf of the holders of such
Other First Priority Lien Obligations, and its respective successors in such
capacity.
          “Other First Priority Lien Obligations Credit Document ” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (c) instruments or agreements
evidencing any other indebtedness, in each case in respect of which a First Lien
Agent has become a party hereto in accordance with Section 8.22 hereof.
          “Other First Priority Lien Obligations Documents ” means each Other
First Priority Lien Obligations Credit Document and each Other First Priority
Lien Obligations Security Document related thereto.
          “Other First Priority Lien Obligations Security Documents ” means any
security agreement or any other document now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Other First Priority Lien Obligations.
          “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
          “Pledged Collateral” shall mean the Common Collateral in the
possession of any First Lien Agent (or its agents or bailees), to the extent
that possession thereof perfects a Lien thereon under the Uniform Commercial
Code.
          “Recovery” shall have the meaning set forth in Section 6.4.
          “Required Lenders” shall mean, with respect to any Senior Lender
Documents, those Senior Lenders the approval of which is required to approve an
amendment or modification

5



--------------------------------------------------------------------------------



 



of, termination or waiver of any provision of or consent to any departure from
such Senior Lender Documents (or would be required to effect such consent under
this Agreement if such consent were treated as an amendment of the Senior Lender
Documents).
          “Second Lien Notes” shall mean the Company’s 8.875% Senior Secured
Second Lien Notes due 2019, issued pursuant to the Second Priority Senior
Secured Notes Indenture and any notes issued by the Company in exchange for, and
as contemplated by, the Second Lien Notes and the related registration rights
agreement with substantially identical terms as the Second Lien Notes.
          “Second Priority Agents” shall mean (a) the Trustee as agent for the
Indenture Secured Parties and (b) the collateral agent for any Future Second
Lien Indebtedness (including the Trustee).
          “Second Priority Claims” shall mean the Noteholder Claims and all
other Obligations in respect of, or arising under, the Second Priority
Documents, including all fees and expenses of the collateral agent for any
Future Second Lien Indebtedness.
          “Second Priority Collateral” shall mean the Noteholder Collateral and
all of the assets of any Grantor, whether real, personal or mixed, with respect
to which a Lien is granted as security for any Second Priority Claim.
          “Second Priority Collateral Agreements” shall mean the Noteholder
Collateral Agreement and any comparable agreement with respect to any Future
Second Lien Indebtedness.
          “Second Priority Collateral Documents” shall mean the Noteholder
Collateral Documents and any other agreement, document or instrument pursuant to
which a Lien is now or hereafter granted securing any Second Priority Claims or
under which rights or remedies with respect to such Liens are at any time
governed.
          “Second Priority Designated Agent” shall mean such agent or trustee as
is designated “Second Priority Designated Agent” by Second Priority Secured
Parties holding a majority in principal amount of the Second Priority Claims
then outstanding; it being understood that as of the date of this Agreement and
for so long as any Obligations under the Second Priority Senior Secured Notes
Indenture remain outstanding, the Trustee shall be so designated Second Priority
Designated Agent.
          “Second Priority Documents” shall mean the Noteholder Documents and
any other document or instrument evidencing or governing any Future Second Lien
Indebtedness.
          “Second Priority Lien” shall mean any Lien on any assets of the
Company or any other Grantor securing any Second Priority Claims.
          “Second Priority Secured Parties” shall mean the Indenture Secured
Parties and all other Persons holding any Second Priority Claims, including the
collateral agent for any Future Second Lien Indebtedness.

6



--------------------------------------------------------------------------------



 



          “Second Priority Senior Secured Notes Indenture” shall have the
meaning set forth in the recitals.
          “Secured Hedge Agreements” shall mean each Swap Agreement that (i) is
in effect on the Closing Date with a counterparty that is a Senior Lender or an
agent or an Affiliate of a Senior Lender as of the Closing Date or (ii) is
entered into after the Closing Date with any counterparty that is a Senior
Lender or an agent or an Affiliate of a Senior Lender at the time such Swap
Agreement is entered into.
          “Senior Collateral Agreement” shall mean the Guarantee and Collateral
Agreement dated as of May 29, 2007, among the Company, Holdings, the other
Grantors party thereto, and Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch), as administrative agent for the secured
parties referred to therein.
          “Senior Collateral Documents” shall mean the Senior Collateral
Agreement, the Other First Priority Lien Obligations Security Documents and any
security agreement, mortgage or other agreement, document or instrument pursuant
to which a Lien is now or hereafter granted securing any Senior Lender Claims or
under which rights or remedies with respect to such Lien are at any time
governed.
          “Senior Lender Cash Management Obligations” shall mean, with respect
to any Grantor, the due and punctual payment and performance of all obligations
of such Grantor in respect of overdrafts and related liabilities owed to a
Senior Lender under the Credit Agreement or any of its Affiliates (or any other
Person designated by the Company as a provider of cash management services and
entitled to the benefit of the Senior Collateral Agreement) and arising from
cash management services (including treasury, depository, overdraft, credit or
debit card, electronic funds transfer, Automated Clearing House services and
other cash management arrangements).
          “Senior Lender Claims” shall mean all Obligations arising under the
Credit Agreement, the Other First Priority Lien Obligations Credit Documents and
any other Senior Lender Documents, whether or not such Obligations constitute
Indebtedness, including, without limitation, (a) Obligations arising under
Secured Hedge Agreements, (b) Senior Lender Cash Management Obligations and
(c) Obligations under any credit agreement that is an exchange or replacement
for or an extension, increase or refinancing of any other Senior Lender Claims.
Senior Lender Claims shall include all interest and expenses accrued or accruing
(or that would, absent the commencement of an Insolvency or Liquidation
Proceeding, accrue) after the commencement of an Insolvency or Liquidation
Proceeding in accordance with and at the rate specified in the relevant Senior
Lender Documents whether or not the claim for such interest or expenses is
allowed or allowable as a claim in such Insolvency or Liquidation Proceeding.
          “Senior Lender Collateral” shall mean all of the assets of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Senior Lender Claim.
          “Senior Lender Documents” shall mean the Loan Documents, the Other
First Priority Lien Obligations Documents, the Senior Collateral Documents and
each of the other

7



--------------------------------------------------------------------------------



 



agreements, documents and instruments (including each agreement, document or
instrument providing for or evidencing a Senior Lender Hedging Obligation or
Senior Lender Cash Management Obligation) providing for, evidencing or securing
any Senior Lender Claim, including, without limitation, any Obligation under the
Credit Agreement and any other related document or instrument executed or
delivered pursuant to any such document at any time or otherwise evidencing or
securing any Indebtedness arising under any such document.
          “Senior Lender Hedging Obligations” shall mean any Obligations under
Secured Hedge Agreements.
          “Senior Lenders” shall mean the Persons holding Senior Lender Claims,
including the First Lien Agents.
          “Subsidiary” shall mean any “Subsidiary” of the Company as defined in
the Credit Agreement.
          “Swap Agreement” shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings, the Company or any of the Subsidiaries shall be a Swap
Agreement.
          “Trustee” shall mean The Bank of New York Mellon Trust Company, N.A.,
in its capacity as trustee under the Second Priority Senior Secured Notes
Indenture and as collateral agent under the Noteholder Collateral Documents, and
its successors in such capacity.
          “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial
Code as from time to time in effect in the State of New York.
          1.2. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

8



--------------------------------------------------------------------------------



 



          SECTION 2. Lien Priorities.
          2.1. Subordination of Liens. Notwithstanding (i) the date, time,
method, manner or order of filing or recordation of any document or instrument
or grant, attachment or perfection (including any defect or deficiency or
alleged defect or deficiency in any of the foregoing) of any Liens granted to
the Second Priority Secured Parties on the Common Collateral or of any Liens
granted to any First Lien Agent or Senior Lenders on the Common Collateral,
(ii) any provision of the UCC, the Bankruptcy Code, or any applicable law or the
Second Priority Documents or the Senior Lender Documents, (iii) whether any
First Lien Agent, either directly or through agents, holds possession of, or has
control over, all or any part of the Common Collateral, (iv) the fact that any
such Liens may be subordinated, voided, avoided, invalidated or lapsed or
(v) any other circumstance of any kind or nature whatsoever, each Second
Priority Agent, on behalf of itself and each applicable Second Priority Secured
Party, hereby agrees that: (a) any Lien on the Common Collateral securing any
Senior Lender Claims now or hereafter held by or on behalf of any First Lien
Agent or any Senior Lenders or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall have priority over and be senior in all respects and prior to any Lien on
the Common Collateral securing any Second Priority Claims and (b) any Lien on
the Common Collateral securing any Second Priority Claims now or hereafter held
by or on behalf of the Trustee or any Second Priority Secured Parties or any
agent or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any Senior Lender
Claims. All Liens on the Common Collateral securing any Senior Lender Claims
shall be and remain senior in all respects and prior to all Liens on the Common
Collateral securing any Second Priority Claims for all purposes, whether or not
such Liens securing any Senior Lender Claims are subordinated to any Lien
securing any other obligation of the Company, any other Grantor or any other
Person.
          2.2. Prohibition on Contesting Liens. Each Second Priority Agent, for
itself and on behalf of each applicable Second Priority Secured Party, and each
First Lien Agent, for itself and on behalf of each Senior Lender in respect of
which it serves as First Lien Agent, agrees that it shall not (and hereby waives
any right to) take any action to challenge, contest or support any other Person
in contesting or challenging, directly or indirectly, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity, perfection,
priority or enforceability of (a) a Lien securing any Senior Lender Claims held
(or purported to be held) by or on behalf of any First Lien Agent or any of the
Senior Lenders or any agent or trustee therefor in any Senior Lender Collateral
or (b) a Lien securing any Second Priority Claims held (or purported to be held)
by or on behalf of any Second Priority Secured Party in the Common Collateral,
as the case may be; provided, however, that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Agent or any Senior
Lender to enforce this Agreement (including the priority of the Liens securing
the Senior Lender Claims as provided in Section 2.1) or any of the Senior Lender
Documents.
          2.3. No New Liens. So long as the Discharge of Senior Lender Claims
has not occurred and subject to Section 6, each Second Priority Agent agrees,
for itself and on behalf of each applicable Second Priority Secured Party,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, that it shall

9



--------------------------------------------------------------------------------



 



not acquire or hold any Lien on any assets of the Company or any other Grantor
securing any Second Priority Claims that are not also subject to the
first-priority Lien in respect of the Senior Lender Claims under the Senior
Lender Documents. If any Second Priority Agent or any Second Priority Secured
Party shall (nonetheless and in breach hereof) acquire or hold any Lien on any
collateral that is not also subject to the first-priority Lien in respect of the
Senior Lender Claims under the Senior Lender Documents, then such Second
Priority Agent shall, without the need for any further consent of any party and
notwithstanding anything to the contrary in any other document, be deemed to
also hold and have held such lien for the benefit of the First Lien Agents as
security for the Senior Lender Claims (subject to the lien priority and other
terms hereof) and shall promptly notify each First Lien Agent in writing of the
existence of such Lien and in any event take such actions as may be requested by
any First Lien Agent to assign or release such Liens to the First Lien Agents
(and/or each of its designee) as security for the applicable Senior Lender
Claims.
          2.4. Perfection of Liens. Neither the First Lien Agents nor the Senior
Lenders shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Common Collateral for the benefit of the Second
Priority Agents and the Second Priority Secured Parties. Neither the Second
Priority Agents nor the Second Priority Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Common
Collateral for the benefit of the First Lien Agents and the Senior Lenders. The
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the Senior Lenders and the Second Priority Secured Parties
and shall not impose on the First Lien Agents, the Second Priority Agents, the
Second Priority Secured Parties or the Senior Lenders or any agent or trustee
therefor any obligations in respect of the disposition of proceeds of any Common
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.
          2.5. Waiver of Marshalling. Until the Discharge of Senior Lender
Claims, each Second Priority Agent, on behalf of itself and the applicable
Second Priority Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Common Collateral or any other similar rights
a junior secured creditor may have under applicable law.
          SECTION 3. Enforcement.
          3.1. Exercise of Remedies.
     (a) So long as the Discharge of Senior Lender Claims has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, (i) no Second Priority Agent or any
Second Priority Secured Party will (x) exercise or seek to exercise any rights
or remedies (including setoff or recoupment) with respect to any Common
Collateral or any other security in respect of any applicable Second Priority
Claims, or exercise any right under any lockbox agreement, control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement, or
institute any action or

10



--------------------------------------------------------------------------------



 



proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Common Collateral or any other collateral by
any First Lien Agent or any Senior Lender in respect of the Senior Lender
Claims, the exercise of any right by any First Lien Agent or any Senior Lender
(or any agent or sub-agent on their behalf) in respect of the Senior Lender
Claims under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which any Second Priority
Agent or any Second Priority Secured Party either is a party or may have rights
as a third party beneficiary, or any other exercise by any such party, of any
rights and remedies relating to the Common Collateral or any other collateral
under the Senior Lender Documents or otherwise in respect of Senior Lender
Claims, or (z) object to the forbearance by the Senior Lenders from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Common Collateral or any other collateral in
respect of Senior Lender Claims and (ii) except as otherwise provided herein,
each First Lien Agent and the Senior Lenders shall have the exclusive right to
enforce rights, exercise remedies (including setoff and the right to credit bid
their debt) and make determinations regarding the release, disposition or
restrictions with respect to the Common Collateral without any consultation with
or the consent of any Second Priority Agent or any Second Priority Secured
Party; provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Company or any other Grantor, each Second Priority
Agent may file a proof of claim or statement of interest with respect to the
applicable Second Priority Claims (B) each Second Priority Agent may take any
action (not adverse to the prior Liens on the Common Collateral securing the
Senior Lender Claims, or the rights of either First Lien Agent or the Senior
Lenders to exercise remedies in respect thereof) in order to create, prove,
perfect, preserve or protect (but not enforce) its rights in, and perfection and
priority of its Lien on, the Common Collateral and (C) each Second Priority
Agent may file any pleadings, objections, motions or agreements which assert
rights available to unsecured creditors of the Company or any other Grantor
arising under any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law. In exercising rights and remedies with respect to the Senior
Lender Collateral, each First Lien Agent and the Senior Lenders may enforce the
provisions of the Senior Lender Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of Common Collateral or
other collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
lender under the uniform commercial code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.
     (b) So long as the Discharge of Senior Lender Claims has not occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that it will not take or receive any Common Collateral or
other collateral or any proceeds of Common Collateral or other collateral in
connection with the exercise of any right or remedy (including setoff or
recoupment) with respect to any Common Collateral or other collateral in respect
of the applicable Second Priority Claims. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Lender Claims has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.1(a),
the sole right of the Second Priority Agents and the Second Priority Secured
Parties with respect to the Common Collateral or any other collateral is to hold
a Lien on the Common Collateral or such other collateral in respect of the
applicable

11



--------------------------------------------------------------------------------



 



Second Priority Claims pursuant to the Second Priority Documents, as applicable,
for the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of Senior Lender Claims has
occurred.
     (c) Subject to the proviso in clause (ii) of Section 3.1(a) above, (i) each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, agrees that no Second Priority Agent or any Second
Priority Secured Party will take any action that would hinder any exercise of
remedies undertaken by any First Lien Agent or Senior Lenders with respect to
the Common Collateral or any other collateral under the Senior Lender Documents,
including any sale, lease, exchange, transfer or other disposition of the Common
Collateral or such other collateral, whether by foreclosure or otherwise, and
(ii) each Second Priority Agent, for itself and on behalf of each applicable
Second Priority Secured Party, hereby waives any and all rights it or any Second
Priority Secured Party may have as a junior lien creditor or otherwise to object
to the manner in which any First Lien Agent or Senior Lenders seek to enforce or
collect the Senior Lender Claims or the Liens granted in any of the Senior
Lender Collateral, regardless of whether any action or failure to act by or on
behalf of any First Lien Agent or Senior Lenders is adverse to the interests of
the Second Priority Secured Parties.
     (d) Each Second Priority Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any applicable Second Priority
Document shall be deemed to restrict in any way the rights and remedies of any
First Lien Agent or Senior Lenders with respect to the Senior Lender Collateral
as set forth in this Agreement and the Senior Lender Documents.
          3.2. Cooperation. Subject to the proviso in clause (ii) of
Section 3.1(a), each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that, unless and until the
Discharge of Senior Lender Claims has occurred, it will not commence, or join
with any Person (other than the Senior Lenders and any First Lien Agent upon the
request thereof) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Common Collateral or any other collateral under any of the applicable Second
Priority Documents or otherwise in respect of the applicable Second Priority
Claims relating to the Common Collateral.
          3.3. Actions Upon Breach. If any Second Priority Secured Party, in
contravention of the terms of this Agreement, in any way takes, attempts to or
threatens to take any action with respect to the Common Collateral (including,
without limitation, any attempt to realize upon or enforce any remedy with
respect to this Agreement), this Agreement shall create an irrebuttable
presumption and admission by such Second Priority Secured Party that relief
against such Second Priority Secured Party by injunction, specific performance
and/or other appropriate equitable relief is necessary to prevent irreparable
harm to the Senior Lenders, it being understood and agreed by each Second
Priority Agent on behalf of each applicable Second Priority Secured Party that
(i) the Senior Lenders’ damages from its actions may at that time be difficult
to ascertain and may be irreparable, and (ii) each Second Priority Secured Party
waives any defense that the Grantors and/or the Senior Lenders cannot
demonstrate damage and/or can be made whole by the awarding of damages.

12



--------------------------------------------------------------------------------



 



          SECTION 4. Payments.
          4.1. Application of Proceeds. So long as the Discharge of Senior
Lender Claims has not occurred, the Common Collateral and any other collateral
in respect of the Second Priority Claims or proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Common
Collateral or other collateral upon the exercise of remedies as a secured party,
shall be applied by the First Lien Agents to the Senior Lender Claims in such
order as specified in the relevant Senior Lender Documents until the Discharge
of Senior Lender Claims has occurred. Upon the Discharge of Senior Lender
Claims, subject to Section 5.7 hereof, each of the First Lien Agents shall
deliver promptly to the Second Priority Designated Agent any Common Collateral
or proceeds thereof held by it in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct to be
applied by the Second Priority Designated Agent ratably to the Second Priority
Claims in such order as specified in the Second Priority Documents.
          4.2. Payments Over. Any Common Collateral or other collateral in
respect of the Second Priority Claims or proceeds thereof received by any Second
Priority Agent or any Second Priority Secured Party in connection with the
exercise of any right or remedy (including setoff or recoupment) relating to the
Common Collateral or such other collateral prior to the Discharge of Senior
Lender Claims shall be segregated and held in trust for the benefit of and
forthwith paid over to the First Priority Designated Agent (and/or its
designees) for the benefit of the Senior Lenders in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The First Lien Agents are each hereby individually authorized
to make any such endorsements as agent for any Second Priority Agent or any such
Second Priority Secured Party. This authorization is coupled with an interest
and is irrevocable.
          SECTION 5. Other Agreements.
          5.1. Releases.
     (a) If, at any time any Grantor or the holder of any Senior Lender Claim
delivers notice to each Second Priority Agent that any specified Common
Collateral (including all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries) (including for such purpose, in the case of
the sale of equity interests in any Subsidiary, any Common Collateral held by
such Subsidiary or any direct or indirect Subsidiary thereof) is (A) sold,
transferred or otherwise disposed of:
          (i) by the owner of such Common Collateral in a transaction permitted
under each Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, the Second Priority Senior Secured Notes Indenture and each other
Senior Lender Document and Second Priority Document (if any); or
          (ii) during the existence of any Event of Default under (and as
defined in) any Credit Agreement or the Other First Priority Lien Obligations
Credit Documents to the extent that any of the First Lien Agents has consented
to such sale, transfer or disposition; or

13



--------------------------------------------------------------------------------



 



(B) or otherwise released as permitted by each Credit Agreement and the Other
First Priority Lien Obligations Credit Documents,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing Senior Lender
Claims are released and discharged. Upon delivery to each Second Priority Agent
of a notice from any First Lien Agent stating that any release of Liens securing
or supporting the Senior Lender Claims has become effective (or shall become
effective upon each Second Priority Agent’s release) (whether in connection with
a sale of such assets by the relevant Grantor pursuant to the preceding sentence
or otherwise), each Second Priority Agent will promptly execute and deliver such
instruments, releases, termination statements or other documents delivered to it
confirming such release on customary terms at the expense of the Company. In the
case of the sale of all or substantially all of the capital stock of a Grantor
or any of its Subsidiaries, the guarantee in favor of the Second Priority
Secured Parties, if any, made by such Grantor or Subsidiary will automatically
be released and discharged as and when, but only to the extent, the guarantee by
such Grantor or Subsidiary of Senior Lender Claims is released and discharged.
     (b) Each Second Priority Agent, until Discharge of Senior Lender Claims,
for itself and on behalf of each applicable Second Priority Secured Party,
hereby irrevocably constitutes and appoints each First Lien Agent and any
officer or agent of such First Lien Agent, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of each Second Priority Agent or such holder or in such
First Lien Agent’s own name, from time to time in such First Lien Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Section 5.1, including any termination statements, endorsements or other
instruments of transfer or release.
     (c) Unless and until the Discharge of Senior Lender Claims has occurred,
each Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, hereby consents to the application, whether prior to or
after a default, of proceeds of Common Collateral or other collateral to the
repayment of Senior Lender Claims pursuant to the Senior Lender Documents;
provided that nothing in this Section 5.1(c) shall be construed to prevent or
impair the rights of the Second Priority Agents or the Second Priority Secured
Parties to receive proceeds in connection with the Second Priority Claims not
otherwise in contravention of this Agreement.
          5.2. Insurance. Unless and until the Discharge of Senior Lender Claims
has occurred, each First Lien Agent and the Senior Lenders shall have the sole
and exclusive right, subject to the rights of the Grantors under the Senior
Lender Documents, to adjust settlement for any insurance policy covering the
Common Collateral or any other collateral in respect of the Second Priority
Claims in the event of any loss thereunder and to approve any award granted in
any condemnation or similar proceeding affecting the Common Collateral or such
other collateral. Unless and until the Discharge of Senior Lender Claims has
occurred, all proceeds of any such policy and any such award if in respect of
the Common Collateral or such other

14



--------------------------------------------------------------------------------



 



collateral shall be paid (a) first, prior to the occurrence of the Discharge of
Senior Lender Claims, to the First Lien Agents for the benefit of Senior Lenders
pursuant to the terms of the Senior Lender Documents, (b) second, after the
occurrence of the Discharge of Senior Lender Claims, to the Second Priority
Agents for the benefit of the Second Priority Secured Parties pursuant to the
terms of the applicable Second Priority Documents and (c) third, if no Second
Priority Claims are outstanding, to the owner of the subject property, such
other person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If any Second Priority Agent or any Second Priority
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to any First Lien Agent in accordance with the terms of
Section 4.2.
          5.3. Amendments to Second Priority Collateral Documents.
     (a) So long as the Discharge of Senior Lender Claims has not occurred,
without the prior written consent of the First Lien Agents, no Second Priority
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. Each applicable Second
Priority Collateral Document executed as of the date hereof shall include the
following language (or language to similar effect approved by the First Lien
Agents):
     “Notwithstanding anything herein to the contrary, (i) the liens and
security interests granted to the [applicable Second Priority Agent] pursuant to
this agreement are expressly subject and subordinate to the liens and security
interests granted to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit
Suisse, Cayman Islands Branch), as collateral agent (and its permitted
successors), for the benefit of the secured parties referred to below, pursuant
to the Guarantee and Collateral Agreement dated as of May 29, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time),
from the Company and the other “Pledgors” referred to therein, in favor of
Credit Suisse, AG Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands
Branch), as collateral agent for the benefit of the secured parties referred to
therein, [and to the liens and security interests granted to [Other First
Priority Lien Obligations Collateral Agent] pursuant to [Other First Priority
Lien Obligations Security Document] (as amended, supplemented or otherwise
modified from time to time)], and (ii) the exercise of any right or remedy by
the [applicable Second Priority Agent] hereunder is subject to the limitations
and provisions of the Intercreditor Agreement dated as of March 4, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among Credit Suisse AG, Cayman Islands
Branch, in its capacity as Credit Agreement Agent, The Bank of New York Mellon
Trust Company, N.A., in its capacity as Trustee, Holdings, the Company and the
subsidiaries party thereto. In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this agreement, the terms of the
Intercreditor Agreement shall govern.”
     (b) In the event that the First Lien Agents or the Senior Lenders enter
into any amendment, waiver or consent in respect of or replace any of the Senior
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the First Lien Agents, the
Senior Lenders, the Company or any other Grantor thereunder (including the

15



--------------------------------------------------------------------------------



 



release of any Liens in Senior Lender Collateral), then such amendment, waiver
or consent shall apply automatically to any comparable provision of each
Comparable Second Priority Collateral Document without the consent of any Second
Priority Agent or any Second Priority Secured Party and without any action by
any Second Priority Agent, any Second Priority Senior Secured Party, the Company
or any other Grantor; provided, that such amendment, waiver or consent does not
materially adversely affect the rights of the Second Priority Secured Parties or
the interests of the Second Priority Secured Parties in the Second Priority
Collateral and not the other creditors of the Company or such Grantor, as the
case may be, that have a security interest in the affected collateral in a like
or similar manner (without regard to the fact that the Lien of such Senior
Collateral Document is senior to the Lien of the Comparable Second Priority
Collateral Document). The relevant First Lien Agent may give written notice of
such amendment, waiver or consent to each Second Priority Agent; provided that
the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Second
Priority Collateral Document as set forth in this Section 5.3(b).
     (c) Anything contained herein to the contrary notwithstanding, until the
Discharge of Senior Lender Claims has occurred, no Second Priority Collateral
Document shall be entered into unless the collateral covered thereby is also
subject to a perfected first-priority interest in favor of the First Lien Agents
for the benefit of the Senior Lenders pursuant to the Senior Collateral
Documents.
          5.4. Rights As Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Agents and the Second Priority
Secured Parties may exercise rights and remedies as an unsecured creditor
against the Company or any Grantor that has guaranteed the Second Priority
Claims in accordance with the terms of the applicable Second Priority Documents
and applicable law, in each case to the extent not inconsistent with the
provisions of this Agreement. Nothing in this Agreement shall prohibit the
receipt by any Second Priority Agent or any Second Priority Secured Party of the
required payments of interest and principal so long as such receipt is not the
direct or indirect result of (a) the exercise by any Second Priority Agent or
any Second Priority Secured Party of rights or remedies as a secured creditor in
respect of Common Collateral or other collateral or (b) enforcement in
contravention of this Agreement of any Lien in respect of Second Priority Claims
held by any of them. In the event any Second Priority Agent or any Second
Priority Secured Party becomes a judgment lien creditor or other secured
creditor in respect of Common Collateral or other collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Second Priority
Claims or otherwise, such judgment or other lien shall be subordinated to the
Liens securing Senior Lender Claims on the same basis as the other Liens
securing the Second Priority Claims are so subordinated to such Liens securing
Senior Lender Claims under this Agreement. Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the First Lien Agents or the
Senior Lenders may have with respect to the Senior Lender Collateral.
          5.5. First Lien Agents as Gratuitous Bailees for Perfection.
     (a) Each First Lien Agent agrees to hold the Pledged Collateral that is
part of the Common Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for each
Second Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the

16



--------------------------------------------------------------------------------



 



Second Priority Collateral Agreements, subject to the terms and conditions of
this Section 5.5 (such bailment being intended, among other things, to satisfy
the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC).
     (b) In the event that any First Lien Agent (or its agent or bailees) has
Lien filings against Intellectual Property (as defined in the Senior Collateral
Agreement) that is part of the Common Collateral that are necessary for the
perfection of Liens in such Common Collateral, such First Lien Agent agrees to
hold such Liens as gratuitous bailee for each Second Priority Agent and any
assignee solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the Second Priority Collateral Agreements, subject to the
terms and conditions of this Section 5.5.
     (c) Except as otherwise specifically provided herein (including
Sections 3.1 and 4.1), until the Discharge of Senior Lender Claims has occurred,
any First Lien Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the Senior Lender Documents as if the Liens under
the Second Priority Collateral Documents did not exist. The rights of the Second
Priority Agents and the Second Priority Secured Parties with respect to such
Pledged Collateral shall at all times be subject to the terms of this Agreement.
     (d) The First Lien Agents shall have no obligation whatsoever to any Second
Priority Agent or any Second Priority Secured Party to assure that the Pledged
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the Common Collateral
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Agents under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee for each
Second Priority Agent for purposes of perfecting the Lien held by the Second
Priority Secured Parties.
     (e) The First Lien Agents shall not have by reason of the Second Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second Priority Agent or any Second Priority
Secured Party and the Second Priority Agents and the Second Priority Secured
Parties hereby waive and release the First Lien Agents from all claims and
liabilities arising pursuant to the First Lien Agents’ role under this
Section 5.5, as agent and gratuitous bailee with respect to the Common
Collateral.
     (f) Upon the Discharge of Senior Lender Claims, the relevant First Lien
Agent shall deliver to the Second Priority Designated Agent the remaining
Pledged Collateral (if any) and to the extent such Pledged Collateral is in the
possession or control of such First Lien Agent (or its agents or bailees)
together with any necessary endorsements (or otherwise allow the Second Priority
Designated Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct. The Company shall take such further
action as is required to effectuate the transfer contemplated hereby and shall
indemnify the First Lien Agents for loss or damage suffered by any First Lien
Agent as a result of such transfer except for loss or damage suffered by any
First Lien Agent as a result of its own willful misconduct, gross negligence or
bad faith. The First Lien Agents have no obligation to follow instructions from
any Second Priority Agent in contravention of this Agreement.

17



--------------------------------------------------------------------------------



 



     (g) Neither the First Lien Agents nor the Senior Lenders shall be required
to marshal any present or future collateral security for the Company’s or its
Subsidiaries’ obligations to the First Lien Agents or the Senior Lenders under
the Credit Agreement or the Senior Collateral Documents or any assurance of
payment in respect thereof or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.
          5.6. Second Priority Designated Agent as Gratuitous Bailee for
Perfection.
     (a) Upon the Discharge of Senior Lender Claims, the Second Priority
Designated Agent agrees to hold the Pledged Collateral that is part of the
Common Collateral in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for the other Second Priority
Agents and any assignee solely for the purpose of perfecting the security
interest granted in such Pledged Collateral pursuant to the applicable Second
Priority Collateral Agreement, subject to the terms and conditions of this
Section 5.6.
     (b) In the event that the Second Priority Designated Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the
Senior Collateral Agreement) that is part of the Common Collateral that are
necessary for the perfection of Liens in such Common Collateral, upon the
Discharge of Senior Lender Claims, the Second Priority Designated Agent agrees
to hold such Liens as gratuitous bailee for the other Second Priority Agents and
any assignee solely for the purpose of perfecting the security interest granted
in such Liens pursuant to the applicable Second Priority Collateral Agreement,
subject to the terms and conditions of this Section 5.6.
     (c) The Second Priority Designated Agent, in its capacity as gratuitous
bailee, shall have no obligation whatsoever to the other Second Priority Agents
to assure that the Pledged Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Common Collateral except as expressly set forth in this Section 5.6. The
duties or responsibilities of the Second Priority Designated Agent under this
Section 5.6 upon the Discharge of Senior Lender Claims shall be limited solely
to holding the Pledged Collateral as gratuitous bailee for the other Second
Priority Agents for purposes of perfecting the Lien held by the applicable
Second Priority Secured Parties.
     (d) The Second Priority Designated Agent shall not have by reason of the
Second Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second Priority Agents (or the
Second Priority Secured Parties for which such other Second Priority Agents are
agents) and the other Second Priority Agents hereby waive and release the Second
Priority Designated Agent from all claims and liabilities arising pursuant to
the Second Priority Designated Agent’s role under this Section 5.6, as agent and
gratuitous bailee with respect to the Common Collateral.
     (e) In the event that the Second Priority Designated Agent shall cease to
be so designated the Second Priority Designated Agent pursuant to the definition
of such term, the then Second Priority Designated Agent shall deliver to the
successor Second Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any), together

18



--------------------------------------------------------------------------------



 



with any necessary endorsements (or otherwise allow the successor Second
Priority Designated Agent to obtain control of such Pledged Collateral) or as a
court of competent jurisdiction may otherwise direct, and such successor Second
Priority Designated Agent shall perform all duties of the Second Priority
Designated Agent as set forth herein. The Company shall take such further action
as is required to effectuate the transfer contemplated hereto and shall
indemnify the Second Priority Designated Agent for loss or damage suffered by
the Second Priority Designated Agent as a result of such transfer except for
loss or damage suffered by the Second Priority Designated Agent as a result of
its own willful misconduct, gross negligence or bad faith. The Second Priority
Designated Agent has no obligation to follow instructions from the successor
Second Priority Designated Agent in contravention of this Agreement.
          5.7. Release Upon Discharge of Senior Lender Claims; No Release If
Event of Default; Reinstatement.
     (a) Except as otherwise provided in clause (b) and (c) of this Section 5.7,
upon the Discharge of Senior Lender Claims and the concurrent release of the
Liens securing Senior Lender Claims, the Liens in favor of the Second Priority
Secured Parties shall automatically be released and discharged.
     (b) Notwithstanding any other provisions contained in this Agreement, if an
Event of Default (as defined in the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document, as applicable) exists on the
date of Discharge of Senior Lender Claims, the Second Priority Liens on the
Second Priority Collateral securing the Second Priority Claims relating to such
Event of Default will not be released, except to the extent such Second Priority
Collateral or any portion thereof was disposed of in order to repay Senior
Lender Claims secured by such Second Priority Collateral, and thereafter the
applicable Second Priority Agent will have the right to foreclose upon such
Second Priority Collateral (but in such event, the Liens on such Second Priority
Collateral securing the applicable Second Priority Claims will be released when
such Event of Default and all other Events of Default under the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document, as
applicable, cease to exist).
     (c) If, at any time after the Discharge of Senior Lender Claims has
occurred, the Company incurs and designates any Senior Lender Claims, then such
Discharge of Senior Lender Claims shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Lender Claims), and the applicable
agreement governing such Senior Lender Claims shall automatically be treated as
the Credit Agreement for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Common Collateral set forth
herein and the granting by the First Lien Agents of amendments, waivers and
consents hereunder. Upon receipt of notice of such designation (including the
identity of any new First Lien Agent), each Second Priority Agent shall promptly
(i) enter into such documents and agreements (at the expense of the Company),
including amendments or supplements to this Agreement, as the Company or such
new First Lien Agent shall reasonably request in writing in order to provide the
new First Lien Agent the rights of the First Lien Agents contemplated hereby and
(ii) to the extent then held by any Second Priority Agent, deliver to either
First Lien Agent the Pledged Collateral that is Common Collateral

19



--------------------------------------------------------------------------------



 



together with any necessary endorsements (or otherwise allow such First Lien
Agent to obtain possession or control of such Pledged Collateral).
          SECTION 6. Insolvency or Liquidation Proceedings.
          6.1. Financing Issues. If the Company or any other Grantor shall be
subject to any Insolvency or Liquidation Proceeding and any First Lien Agent
shall desire to permit the use of cash collateral or to permit the Company or
any other Grantor to obtain financing under Section 363 or Section 364 of Title
11 of the United States Code or any similar provision in any Bankruptcy Law
(“DIP Financing”), then each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that it will raise no objection
to, and will not support any objection to, and will not otherwise contest
(a) such use of cash collateral or DIP Financing and will not request adequate
protection or any other relief in connection therewith (except to the extent
permitted by Section 6.3) and, to the extent the Liens securing the Senior
Lender Claims under the Senior Lender Documents are subordinated or pari passu
with such DIP Financing, will subordinate its Liens in the Common Collateral and
any other collateral to such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second Priority
Claims are so subordinated to Liens securing Senior Lender Claims under this
Agreement, (b) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Lender Claims
made by any First Lien Agent or any holder of Senior Lender Claims, (c) any
lawful exercise by any holder of Senior Lender Claims of the right to credit bid
Senior Lender Claims at any sale in foreclosure of Senior Lender Collateral,
(d) any other request for judicial relief made in any court by any holder of
Senior Lender Claims relating to the lawful enforcement of any Lien on Senior
Lender Collateral or (e) any order relating to a sale of assets of any Grantor
for which any First Lien Agent has consented that provides, to the extent the
sale is to be free and clear of Liens, that the Liens securing the Senior Lender
Claims and the Second Priority Claims will attach to the proceeds of the sale on
the same basis of priority as the Liens securing the Senior Lender Collateral do
to the Liens securing the Second Priority Collateral in accordance with this
Agreement.
          6.2. Relief from the Automatic Stay. Until the Discharge of Senior
Lender Claims has occurred, each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, agrees that none of them shall
seek relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Common Collateral or any other
collateral, without the prior written consent of all First Lien Agents.
          6.3. Adequate Protection. Each Second Priority Agent, on behalf of
itself and each applicable Second Priority Secured Party, agrees that none of
them shall contest (or support any other Person contesting) (a) any request by
any First Lien Agent or Senior Lenders for adequate protection or (b) any
objection by any First Lien Agent or Senior Lenders to any motion, relief,
action or proceeding based on such First Lien Agent’s or the Senior Lenders’
claiming a lack of adequate protection. Notwithstanding the foregoing, in any
Insolvency or Liquidation Proceeding, (i) if the Senior Lenders (or any subset
thereof) are granted adequate protection in the form of additional collateral in
connection with any DIP Financing or use of cash collateral under Section 363 or
Section 364 of Title 11 of the United States Bankruptcy Code or any similar
Bankruptcy Law, then each Second Priority Agent, on behalf of itself and any
applicable Second Priority Secured Party, (A) may seek or request adequate
protection in the

20



--------------------------------------------------------------------------------



 



form of a replacement Lien on such additional collateral, which Lien is
subordinated to the Liens securing the Senior Lender Claims and such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Second Priority Claims are so subordinated to the Liens
securing Senior Lender Claims under this Agreement and (B) agrees that it will
not seek or request, and will not accept, adequate protection in any other form,
and (ii) in the event any Second Priority Agent, on behalf of itself or any
applicable Second Priority Secured Party, seeks or requests adequate protection
and such adequate protection is granted in the form of additional collateral,
then such Second Priority Agent, on behalf of itself or each such Second
Priority Secured Party, agrees that the First Lien Agents shall also be granted
a senior Lien on such additional collateral as security for the applicable
Senior Lender Claims and any such DIP Financing and that any Lien on such
additional collateral securing the Second Priority Claims shall be subordinated
to the Liens on such collateral securing the Senior Lender Claims and any such
DIP Financing (and all Obligations relating thereto) and any other Liens granted
to the Senior Lenders as adequate protection on the same basis as the other
Liens securing the Second Priority Claims are so subordinated to such Liens
securing Senior Lender Claims under this Agreement.
          6.4. Avoidance Issues. If any Senior Lender is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor (or any trustee, receiver or
similar person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then as among the parties hereto the Senior Lender
Claims shall be deemed to be reinstated to the extent of such Recovery and to be
outstanding as if such payment had not occurred and the Senior Lenders shall be
entitled to a Discharge of Senior Lender Claims with respect to all such
recovered amounts and shall have all rights hereunder until such time. If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.
          6.5. Application. This Agreement shall be applicable prior to and
after the commencement of any Insolvency or Liquidation Proceeding. All
references herein to any Grantor shall apply to any trustee for such Person and
such Person as debtor in possession. The relative rights as to the Common
Collateral and other collateral and proceeds thereof shall continue after the
filing thereof on the same basis as prior to the date of the petition, subject
to any court order approving the financing of, or use of cash collateral by, any
Grantor.
          6.6. Waivers. Until the Discharge of Senior Lender Claims has
occurred, each Second Priority Agent, on behalf of itself and each applicable
Second Priority Secured Party, (a) will not assert or enforce any claim under
Section 506(c) of the United States Bankruptcy Code senior to or on a parity
with the Liens securing the Senior Lender Claims for costs or expenses of
preserving or disposing of any Common Collateral or other collateral, and
(b) waives any claim it may now or hereafter have arising out of the election by
any Senior Lender of the application of Section 1111(b)(2) of the Bankruptcy
Code.

21



--------------------------------------------------------------------------------



 



          SECTION 7. Reliance; Waivers; etc.
          7.1. Reliance. The consent by the Senior Lenders to the execution and
delivery of the Second Priority Documents to which the Senior Lenders have
consented and all loans and other extensions of credit made or deemed made on
and after May 29, 2007 by the Senior Lenders to the Company or any Subsidiary
shall be deemed to have been given and made in reliance upon this Agreement.
Each Second Priority Agent, on behalf of itself and each applicable Second
Priority Secured Party, acknowledges that it and the applicable Second Priority
Secured Parties is not entitled to rely on any credit decision or other
decisions made by any First Lien Agent or any Senior Lender in taking or not
taking any action under the applicable Second Priority Document or this
Agreement.
          7.2. No Warranties or Liability. Neither any First Lien Agent nor any
Senior Lender shall have been deemed to have made any express or implied
representation or warranty upon which the Second Priority Agent or the Second
Priority Secured Parties may rely, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Lender Documents, the ownership of any Common Collateral or the
perfection or priority of any Liens thereon. The Senior Lenders will be entitled
to manage and supervise their respective loans and extensions of credit under
the Senior Lender Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the Senior Lenders may manage their
loans and extensions of credit without regard to any rights or interests that
any Second Priority Agent or any of the Second Priority Secured Parties have in
the Common Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any First Lien Agent nor any Senior Lender shall have any
duty to any Second Priority Agent or any Second Priority Secured Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any Subsidiary thereof (including the Second Priority Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Agreement, the First Lien Agents, the
Senior Lenders, the Second Priority Agents and the Second Priority Secured
Parties have not otherwise made to each other, nor do they hereby make to each
other, any warranties, express or implied, nor do they assume any liability to
each other with respect to (a) the enforceability, validity, value or
collectibility of any of the Second Priority Claims, the Senior Lender Claims or
any guarantee or security which may have been granted to any of them in
connection therewith, (b) the Company’s title to or right to transfer any of the
Common Collateral or (c) any other matter except as expressly set forth in this
Agreement.
          7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Agents and the Senior Lenders, and the Second
Priority Agents and the Second Priority Secured Parties, respectively, hereunder
shall remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any Senior Lender Documents
or any Second Priority Documents;
     (b) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Lender Claims or Second Priority Claims, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct

22



--------------------------------------------------------------------------------



 



or otherwise, of the terms of the Credit Agreement or any other Senior Lender
Document or of the terms of the Second Priority Senior Secured Notes Indenture
or any other Second Priority Document;
     (c) any exchange of any security interest in any Common Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior Lender
Claims or Second Priority Claims or any guarantee thereof;
     (d) the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or
     (e) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the Senior Lender Claims, or of any Second Priority Agent or any Second Priority
Secured Party in respect of this Agreement.
          SECTION 8. Miscellaneous.
          8.1. Conflicts. Subject to Section 8.19, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Lender
Document or any Second Priority Document, the provisions of this Agreement shall
govern.
          8.2. Continuing Nature of this Agreement; Severability. Subject to
Section 6.4, this Agreement shall continue to be effective until the Discharge
of Senior Lender Claims shall have occurred or such later time as all the
Obligations in respect of the Second Priority Claims shall have been paid in
full. This is a continuing agreement of lien subordination and the Senior
Lenders may continue, at any time and without notice to each Second Priority
Agent or any Second Priority Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor constituting Senior Lender Claims in reliance hereon. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          8.3. Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement by any Second Priority Agent or any First
Lien Agent shall be deemed to be made unless the same shall be in writing signed
on behalf of the party making the same or its authorized agent and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. The Company and the other Grantors shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent their rights are adversely affected.
Notwithstanding anything in this Section 8.3 to the contrary, this Agreement may
be amended from time to time at the request of the Company, at the Company’s
expense, and without the consent of any Second Priority Agent, any First Lien
Agent, any Senior Lender or any Second Priority Secured Party to (i) add other
parties holding Future Second Lien

23



--------------------------------------------------------------------------------



 



Indebtedness (or any agent or trustee therefor) to the extent such Indebtedness
is not prohibited by the Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Second Priority Senior Secured Notes Indenture
or any other Second Priority Document governing Future Second Lien Indebtedness,
(ii) add other parties holding Obligations arising under the Other First
Priority Lien Obligations Credit Documents (or any agent or trustee thereof) to
the extent such Obligations are not prohibited by the Credit Agreement, the
Other First Priority Lien Obligations Credit Documents, the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document governing
Future Second Lien Indebtedness and (iii) in the case of Future Second Lien
Indebtedness, (a) establish that the Lien on the Common Collateral securing such
Future Second Lien Indebtedness shall be junior and subordinate in all respects
to all Liens on the Common Collateral securing any Senior Lender Claims and
shall share in the benefits of the Common Collateral equally and ratably with
all Liens on the Common Collateral securing any Second Priority Claims, and
(b) provide to the holders of such Future Second Lien Indebtedness (or any agent
or trustee thereof) the comparable rights and benefits (including any improved
rights and benefits that have been consented to by the First Lien Agents) as are
provided to the holders of Second Priority Claims under this Agreement. Any such
additional party, each First Lien Agent and each Second Priority Agent shall be
entitled to rely on the determination of officers of the Company that such
modifications do not violate the Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Second Priority Senior Secured Notes Indenture
or any other Second Priority Document governing Future Second Lien Indebtedness
if such determination is set forth in an Officers’ Certificate delivered to such
party, the First Lien Agents and each Second Priority Agent; provided, however,
that such determination will not affect whether or not the Company has complied
with its undertakings in the Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Senior Collateral Documents, the Second
Priority Senior Secured Notes Indenture, any other Second Priority Document
governing Future Second Lien Indebtedness, the Second Priority Collateral
Documents or this Agreement.
          8.4. Information Concerning Financial Condition of the Company and the
Subsidiaries. Neither any First Lien Agent nor any Senior Lender shall have any
obligation to the Second Priority Agent or any Second Priority Secured Party to
keep the Second Priority Agent or any Second Priority Secured Party informed of,
and the Second Priority Agent and the Second Priority Secured Parties shall not
be entitled to rely on the First Lien Agents or the Senior Lenders with respect
to, (a) the financial condition of the Company and the Subsidiaries and all
endorsers, pledgors and/or guarantors of the Second Priority Claims or the
Senior Lender Claims and (b) all other circumstances bearing upon the risk of
nonpayment of the Second Priority Claims or the Senior Lender Claims. Neither
any Second Priority Agent nor any Second Priority Secured Party shall have any
obligation to any First Lien Agent or any Senior Lender to keep any First Lien
Agent or any Senior Lender informed of, and the First Lien Agents and the Senior
Lenders shall not be entitled to rely on the Second Priority Agents or the
Second Priority Secured Parties with respect to, (a) the financial condition of
the Company and the Subsidiaries and all endorsers, pledgors and/or guarantors
of the Second Priority Claims or the Senior Lender Claims and (b) all other
circumstances bearing upon the risk of nonpayment of the Second Priority Claims
or the Senior Lender Claims. The First Lien Agents, the Senior Lenders, each
Second Priority Agent and the Second Priority Secured Parties shall have no duty
to advise any other party hereunder of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event that any
First Lien Agent, any Senior Lender, any

24



--------------------------------------------------------------------------------



 



Second Priority Agent or any Second Priority Secured Party, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation (w) to
make, and the First Lien Agents, the Senior Lenders, the Second Priority Agents
and the Second Priority Secured Parties shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(x) to provide any additional information or to provide any such information on
any subsequent occasion, (y) to undertake any investigation or (z) to disclose
any information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.
          8.5. Subrogation. Each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.
          8.6. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Lenders may be applied, reversed and reapplied,
in whole or in part, to such part of the Senior Lender Claims as the Senior
Lenders, in their sole discretion, deem appropriate, consistent with the terms
of the Senior Lender Documents. Except as otherwise provided herein, each Second
Priority Agent, on behalf of itself and each applicable Second Priority Secured
Party, assents to any such extension or postponement of the time of payment of
the Senior Lender Claims or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Lender Claims and to the addition
or release of any other Person primarily or secondarily liable therefor.
          8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to
the nonexclusive jurisdiction of any state or federal court located in New York,
New York (the “New York Courts”), and consent that all service of process may be
made by registered mail directed to such party as provided in Section 8.8 for
such party. Service so made shall be deemed to be completed three days after the
same shall be posted as aforesaid. The parties hereto waive any objection to any
action instituted hereunder in any such court based on forum non conveniens, and
any objection to the venue of any action instituted hereunder in any such court.
Each of the parties hereto waives any right it may have to trial by jury in
respect of any litigation based on, or arising out of, under or in connection
with this Agreement, or any course of conduct, course of dealing, verbal or
written statement or action of any party hereto in connection with the subject
matter hereof.
          8.8. Notices. All notices to the Second Priority Secured Parties and
the Senior Lenders permitted or required under this Agreement may be sent to the
Trustee, the First Lien Agents or any Second Priority Agent as provided in the
Second Priority Senior Secured Notes Indenture, the Credit Agreement, the Other
First Priority Lien Obligations Credit Documents, the other relevant Senior
Lender Documents or the other relevant Second Priority Documents, as applicable.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or

25



--------------------------------------------------------------------------------



 



electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. The
First Lien Agents hereby agree to promptly notify each Second Priority Agent
upon payment in full in cash of all Obligations under the applicable Senior
Lender Documents (except for contingent indemnities and cost and reimbursement
obligations to the extent no claim therefor has been made).
          8.9. Further Assurances. Each of the Second Priority Agents, on behalf
of itself and each applicable Second Priority Secured Party, and each applicable
First Lien Agent, on behalf of itself and each Senior Lender, agrees that each
of them shall take such further action and shall execute and deliver to each
other First Lien Agent and Second Priority Agent, the Second Priority Secured
Parties and the Senior Lenders such additional documents and instruments (in
recordable form, if requested) as each other First Lien Agent and Second
Priority Agent, the Second Priority Secured Parties or the Senior Lenders may
reasonably request, at the expense of the Company, to effectuate the terms of
and the lien priorities contemplated by this Agreement.
          8.10. Governing Law. This Agreement has been delivered and accepted in
and shall be deemed to have been made in New York, New York and shall be
interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.
          8.11. Binding on Successors and Assigns. This Agreement shall be
binding upon the First Lien Agents, the Senior Lenders, the Second Priority
Agents, the Second Priority Secured Parties, Holdings, the Company, the
Company’s Subsidiaries party hereto and their respective permitted successors
and assigns.
          8.12. Specific Performance. Each First Lien Agent may demand specific
performance of this Agreement. Each Second Priority Agent, on behalf of itself
and each applicable Second Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by either First Lien Agent.
          8.13. Section Titles. The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.
          8.14. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile, each of which shall be an
original and all of which shall together constitute one and the same document.
          8.15. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The First
Lien Agents represent and warrant that this

26



--------------------------------------------------------------------------------



 



Agreement is binding upon the Senior Lenders. The Trustee represents and
warrants that this Agreement is binding upon the Indenture Secured Parties.
          8.16. No Third Party Beneficiaries; Successors and Assigns. This
Agreement and the rights and benefits hereof shall inure to the benefit of, and
be binding upon, each of the parties hereto and their respective successors and
assigns and shall inure to the benefit of each of, and be binding upon, the
holders of Senior Lender Claims and Second Priority Claims. No other Person
shall have or be entitled to assert rights or benefits hereunder.
          8.17. Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto. This Agreement shall be effective
both before and after the commencement of any Insolvency or Liquidation
Proceeding. All references to the Company or any other Grantor shall include the
Company or any other Grantor as debtor and debtor-in-possession and any receiver
or trustee for the Company or any other Grantor (as the case may be) in any
Insolvency or Liquidation Proceeding.
          8.18. First Lien Agents and Second Priority Agents. It is understood
and agreed that (a) Credit Suisse AG, Cayman Islands Branch, is entering into
this Agreement in its capacity as administrative agent under the Credit
Agreement and the provisions of Article VIII of the Credit Agreement applicable
to Credit Suisse AG, Cayman Islands Branch, as administrative agent thereunder
shall also apply to Credit Suisse AG, Cayman Islands Branch, as Credit Agreement
Agent hereunder, and (b) The Bank of New York Mellon Trust Company, N.A. is
entering into this Agreement in its capacity as Trustee pursuant to the
Indenture and Collateral Agent pursuant to the Noteholder Collateral Agreement
and, as such is entitled to all rights, privileges, protections, benefits,
immunities and indemnities provided in the Indenture and the Noteholder
Collateral Agreement.
          8.19. Relative Rights. Notwithstanding anything in this Agreement to
the contrary (except to the extent contemplated by Section 5.3(b)), nothing in
this Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Senior Lender Documents or Second Priority Documents entered into in
connection with the Credit Agreement, tthe Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Senior Lender Document or Second Priority Document or permit Holdings, the
Company or any Subsidiary to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Senior Lender Documents entered into in
connection with the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Second Priority Documents, (b) change the relative priorities of the
Senior Lender Claims or the Liens granted under the Senior Lender Documents on
the Common Collateral (or any other assets) as among the Senior Lenders,
(c) otherwise change the relative rights of the Senior Lenders in respect of the
Common Collateral as among such Senior Lenders or (d) obligate Holdings, the
Company or any Subsidiary to take any action, or fail to take any action, that
would otherwise constitute a breach of, or default under, the Credit Agreement,
the Other First Priority Lien Obligations Credit Documents or any other Senior
Lender Document entered into in connection with the Credit Agreement, the Other
First Priority Lien Obligations Credit

27



--------------------------------------------------------------------------------



 



Documents, the Second Priority Senior Secured Notes Indenture or any other
Second Priority Documents.
          8.20. References. Notwithstanding anything to the contrary in this
Agreement, any references contained herein to any Section, clause, paragraph,
definition or other provision of the Second Priority Senior Secured Notes
Indenture (including any definition contained therein) shall be deemed to be a
reference to such Section, clause, paragraph, definition or other provision as
in effect on the date of this Agreement; provided that any reference to any such
Section, clause, paragraph or other provision shall refer to such Section,
clause, paragraph or other provision of the Second Priority Senior Secured Notes
Indenture, as applicable (including any definition contained therein), as
amended or modified from time to time if such amendment or modification has been
(1) made in accordance with the Second Priority Senior Secured Notes Indenture,
and (2) approved in writing by, or on behalf of, the requisite Senior Lenders as
are needed under the terms of the Credit Agreement and the Other First Priority
Lien Obligations Credit Documents, to approve such amendment or modification.
          8.21. Supplements. Upon the execution by any Subsidiary of the Company
of a supplement hereto in form and substance satisfactory to the First Lien
Agent, such Subsidiary shall be a party to this Agreement and shall be bound by
the provisions hereof to the same extent as the Company and each other Grantor
are so bound.
          8.22. Joinder Requirements. The Company may designate additional
obligations as Other First Priority Lien Obligations or Future Second Lien
Indebtedness only if the incurrence of such obligations is permitted under each
of the Credit Agreement, the Second Priority Senior Secured Notes Indenture and
this Agreement. If so permitted, the Company shall (i) notify each First Lien
Agent and Second Priority Agent in writing of such designation and (ii) cause
the applicable Other First Priority Lien Obligations Administrative Agent and
the applicable Other First Priority Lien Obligations Collateral Agent or the
administrative agent or trustee and collateral agent for such Future Second Lien
Indebtedness to execute and deliver to each First Lien Agent and Second Priority
Agent, a Joinder Agreement substantially in the form of Exhibit A hereto (with
appropriate adjustments in the case of Future Second Lien Indebtedness).
Notwithstanding anything to the contrary set forth in this Section 8.22 or in
Section 8.3 hereof, any First Lien Agent and/or any Second Priority Agent may,
and, at the request of the Company, shall, in each case, without the consent of
any other First Lien Agent or Second Priority Agent, any Senior Lender or any
Second Priority Secured Party, enter into a supplemental agreement (which may
take the form of an amendment, an amendment and restatement or a supplement of
this Agreement) to facilitate the designation of such additional obligations as
Other First Priority Lien Obligations or Future Second Lien Indebtedness. Any
such amendment may, among other things, (i) add other parties holding Future
Second Lien Indebtedness (or any agent or trustee therefor) to the extent such
Indebtedness is not prohibited by the Credit Agreement, the Other First Priority
Lien Obligations Credit Documents, the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document governing Future Second Lien
Indebtedness, (ii) add other parties holding Obligations arising under the Other
First Priority Lien Obligations Credit Documents (or any agent or trustee
thereof) to the extent such Obligations are not prohibited by the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture or any other Second Priority
Document governing Future Second Lien Indebtedness,

28



--------------------------------------------------------------------------------



 



(iii) in the case of Future Second Lien Indebtedness, (a) establish that the
Lien on the Common Collateral securing such Future Second Lien Indebtedness
shall be junior and subordinate in all respects to all Liens on the Common
Collateral securing any Senior Lender Claims and shall share in the benefits of
the Common Collateral equally and ratably with all Liens on the Common
Collateral securing any Second Priority Claims, and (b) provide to the holders
of such Future Second Lien Indebtedness (or any agent or trustee thereof) the
comparable rights and benefits (including any improved rights and benefits that
have been consented to by the First Lien Agents) as are provided to the holders
of Second Priority Claims under the foregoing Agreement prior to the incurrence
of such Future Second Lien Indebtedness, and (iv) in the case of Obligations
arising under Other First Priority Lien Obligations Credit Documents,
(a) establish that the Lien on the Common Collateral securing such Obligations
shall be superior in all respects to all Liens on the Common Collateral securing
any Second Priority Claims and any Future Second Lien Indebtedness and shall
share in the benefits of the Common Collateral equally and ratably with all
Liens on the Common Collateral securing any other Senior Lender Claims, and
(b) provide to the holders of such Obligations arising under the Other First
Priority Lien Obligations Credit Documents (or any agent or trustee thereof) the
comparable rights and benefits as are provided to the holders of Senior Lender
Claims under the foregoing Agreement prior to the incurrence of such
Obligations. Any such additional party, each First Lien Agent and each Second
Priority Agent shall be entitled to rely on the determination of officers of the
Company that such modifications do not violate the Credit Agreement, the Other
First Priority Lien Obligations Credit Documents, the Second Priority Senior
Secured Notes Indenture or any other Second Priority Document governing Future
Second Lien Indebtedness if such determination is set forth in an officers’
certificate delivered to such party, the First Lien Agents and each Second
Priority Agent; provided, however, that such determination will not affect
whether or not the Company has complied with its undertakings in the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents, the
Senior Collateral Documents, the Second Priority Senior Secured Notes Indenture,
any other Second Priority Document governing Future Second Lien Indebtedness or
the Second Priority Collateral Documents.
          8.23. Intercreditor Agreements. Each party hereto agrees that the
Senior Lenders (as among themselves) and the Second-Priority Secured Parties (as
among themselves) may each enter into intercreditor agreements (or similar
arrangements) with the applicable First Lien Agent or Second Priority Agent
governing the rights, benefits and privileges as among the Senior Lenders or the
Second-Priority Secured Parties, as the case may be, in respect of the Common
Collateral, this Agreement and the other Senior Collateral Documents or Second
Priority Collateral Documents, as the case may be, including as to application
of proceeds of the Common Collateral, voting rights, control of the Common
Collateral and waivers with respect to the Common Collateral, in each case so
long as (A) the terms thereof do not violate or conflict with the provisions of
this Agreement or the other Senior Collateral Documents or Second Priority
Collateral Documents, as the case maybe, (B) in the case of any such
intercreditor agreement (or similar arrangement) affecting any Senior Lenders,
the First Lien Agent acting on behalf of such Senior Lenders agrees in its sole
discretion to enter into any such intercreditor agreement (or similar
arrangement) and (C) in the case of any such intercreditor agreement (or similar
arrangement) affecting the Senior Lenders holding Senior Lender Claims under the
Credit Agreement, such intercreditor agreement (or similar arrangement) is
permitted under the Credit Agreement or the Required Lenders otherwise authorize
the applicable First Lien Agent to enter into any such intercreditor agreement
(or similar arrangement). Notwithstanding the

29



--------------------------------------------------------------------------------



 



preceding clauses (B) and (C), to the extent that the applicable First Lien
Agent is not authorized to enter into any such intercreditor agreement (or
similar arrangement) or does not agree to enter into such intercreditor
agreement (or similar arrangement ), such intercreditor agreement (or similar
arrangement) shall not be binding upon the applicable First Lien Agent but,
subject to the immediately succeeding sentence, may still bind the other parties
party thereto. In any event, if a respective intercreditor agreement (or similar
arrangement) exists, the provisions thereof shall not be (or be construed to be)
an amendment, modification or other change to this Agreement or any other Senior
Collateral Document or Second Priority Collateral Document, and the provisions
of this Agreement and the other Senior Collateral Documents and Second Priority
Collateral Documents shall remain in full force and effect in accordance with
the terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the terms thereof,
including to give effect to any intercreditor agreement (or similar
arrangement)).
[Remainder of page intentionally left blank]

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH (f/k/a Credit Suisse, Cayman Islands Branch),
as Credit Agreement Agent       By:   /s/ Christopher Reo Day       Name:  
Christopher Reo Day       Title:   Vice President             By:   /s/ Sanja
Gazahi       Name:   Sanja Gazahi       Title:   Associate    

            Address: Eleven Madison Avenue       New York, NY 10010      
Attention: Agency Group
Telecopier: (212) 325-8304    

Intercreditor Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A.,
as Trustee
      By:   /s/ Geraldine Creswell       Name:   Geraldine Creswell      
Title:   Vice President       Address: 10161 Centurion Parkway
Jacksonville, FL 32256
Attention: Corporate Trust Administration
Telecopier: (904) 645-1921    

Intercreditor Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            CLAIRE’S INC.
      By:   /s/ J. Per Brodin       Name:   J. Per Brodin       Title:  
Executive Vice President
and Chief Financial Officer       CLAIRE’S STORES, INC.
      By:   /s/ J. Per Brodin       Name:   J. Per Brodin       Title:  
Executive Vice President
and Chief Financial Officer    

            CLAIRE’S BOUTIQUES, INC.     CSI CANADA LLC       CLAIRE’S PUERTO
RICO CORP.       CBI DISTRIBUTING CORP.       CLAIRE’S CANADA CORP.       BMS
DISTRIBUTING CORP.
      By:   /s/ J. Per Brodin       Name:   J. Per Brodin       Title:  
Executive Vice President
and Chief Financial Officer       CSI CANADA LLC.
      By:   /s/ J. Per Brodin       Name:   J. Per Brodin       Title:   Manager
 

Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
CLAIRE’S BOUTIQUES, INC.
CSI CANADA LLC
CLAIRE’S PUERTO RICO CORP.
CBI DISTRIBUTING CORP.
CLAIRE’S CANADA CORP.
BMS DISTRIBUTING CORP.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Joinder Agreement
JOINDER AGREEMENT
          JOINDER AGREEMENT (this “Agreement”) dated as of [___] [__], [____],
among [____________] (the “New Agent”), as an Other First Priority Lien
Obligations Agent, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Credit Agreement
Agent, The Bank of New York Mellon Trust Company, N.A., as Trustee, and CLAIRE’S
STORES, INC. (on behalf of itself and its subsidiaries), and any other First
Lien Agent and other Second Priority Agent from time to time a party hereto.
          This Agreement is supplemental to that certain Intercreditor
Agreement, dated as of March 4, 2011 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), between [________]. This Agreement has been entered into to record
the accession of the New Agent as Other First Priority Lien Obligations Agent
under the Intercreditor Agreement.
Definitions
          Capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Intercreditor Agreement.
SECTION 1.
Accession
          1.1. The New Agent agrees to become, with immediate effect, a party to
and agrees to be bound by the terms of, the Intercreditor Agreement as an Other
First Priority Lien Obligations Agent as if it had originally been party to the
Intercreditor Agreement as an Other First Priority Lien Obligations Agent.
          1.2. The New Agent confirm that its address details for notices
pursuant to the Intercreditor Agreement are as follows: [_____________].
          1.3. Each party to this Agreement (other than the New Agent) confirms
the acceptance of the New Agent as an Other First Priority Lien Obligations
Agent for purposes of the Intercreditor Agreement.
          1.4. [________] is acting in the capacity of Other First Priority Lien
Obligations Agent solely for the Secured Parties under [_____________].
Intercreditor Agreement Signature Page

 



--------------------------------------------------------------------------------



 



SECTION 2.
Miscellaneous
          2.1. This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          2.2. This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.
[INSERT SIGNATURE BLOCKS]

 